Opinion issued November 21, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00644-CR
                            ———————————
                   HALLIE YVONNE AGUILAR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Cause No. 1797164


                          MEMORANDUM OPINION

      Appellant, Hallie Yvonne Aguilar, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           2